ICJ_015_Ambatielos_GRC_GBR_1952-01-16_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)
ORDONNANCE DU 16 JANVIER 1952

1952:

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
ORDER OF JANUARY 16th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 16 janvier 1952: C.I. J. Recueil 1952, p. 7.»

This Order should be cited as follows:

‘‘Ambatielos case,
Order of January 16th, 1952: I.C. J. Reports 1952, p. 7.”

 

N° de vente: 77
Sales number

 

 

 
16 JANVIER 1952

ORDONNANCE

AFFAIRE AMBATIELOS
(GRECE c. ROYAUME-UNI)

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

JANUARY r6th, 1952

 

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 1952

January 16th, 1952

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Application dated April 9th, 1951, and
filed in the Registry of the Court on the same date, by which the
Hellenic Government instituted proceedings in the Ambatielos
case against the Government of the United Kingdom of Great
Britain and’ Northern Ireland,

having regard to the Order of May 18th, 1951, fixing the time-
limits for the presentation of the Memorial and Counter-Memorial
in that case, and reserving the rest of the procedure for further
decision,

having regard to the Order of July 30th, 1951, extending the
said time-limits at the request of the Agent of the Hellenic Govern-
ment,

having regard to the Memorial of the Hellenic Government, filed
within the time-limits fixed by the latter Order,

having regard to the Order of November gth, 1951, extending
the time-limit for the presentation of the Counter-Memorial at the
request of the Agent of the United Kingdom Government ;

4

1952

January 16th

General List :
No. 15
ORDER OF 16 I 52 (AMBATIELOS CASE) 8

Whereas by letter dated January 8th, 1952, the Agent of the
United Kingdom Government has requested that the time-limit
fixed for the presentation of the Counter-Memorial be further
extended by one month;

Whereas by letter of January 14th, 1952, the Agent of the
Hellenic Government, to whom the afore-mentioned request had
been communicated, replied that his Government agreed to the
extension ;

Decides

to extend to February 15th, 1952, the time-limit fixed for the
presentation of the Counter-Memorial of the United Kingdom
Government ;

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this sixteenth day of January,
one thousand nine hundred and fifty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Hellenic Government and the Government of
the United Kingdom of Great Britain and Northern Ireland,
respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
